Citation Nr: 1611476	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-00 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION
 
The Veteran served on active duty in the United States Army from June 1968 to January 1970.  His awards include the Combat Infantryman Badge and Purple Heart.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the RO initially denied a claim for service connection for hypertension in a July 2009.  Although he did not specifically appeal that determination, in June 2010, within the one year appeal period, he submitted new and material evidence in the form of a medical record from D.H, M.D.  Because this evidence was submitted within one year of the initial denial, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

While the Veteran initially requested a hearing before a Veterans Law Judge, in March 2013 the Veteran withdrew that request.  See 38 C.F.R. § 20.704(e) (2015).

The issue of service connection for carotid artery has been raised by the record in a September 2011 statement.  While the RO sent the Veteran a letter in April 2012 with regard to the claim and he was afforded an examination in August 2012, the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In this regard, the Board observes that the other service connection claims the Veteran filed concurrently with carotid artery were adjudicated in an April 2013 rating decision and the RO discussed the issue in a November 2012 statement of the case  when it addressed the claim for service connection for hypertension.  Notably, the RO has not addressed the service connection claim for carotid artery, and the Board notes that such a claim is distinct from one for hypertension.  In any case, the Board does not have jurisdiction over the issue of service connection for carotid artery, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board notes that while the Veteran appealed a rating decision denying an increased evaluation for PTSD, the RO determined that the Veteran's substantive appeal was not timely filed.  Therefore, this issue is not before the Board. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has hypertension due to service (physical stress), to include as due to herbicide exposure and/or secondary to service-connected PTSD.  Review of the record confirms his service in Vietnam during the Vietnam era, and therefore his exposure to herbicides is conceded.  He was afforded an examination in August 2012, the report of which shows the examiner's opinion that the Veteran's hypertension was less likely than not proximately due to or the result of his heart condition or carotid stenosis.  However, the examiner did not address whether the Veteran's hypertension was secondary to his service-connected PTSD or related to service on a direct basis, to include as due to herbicide exposure during service.  In its January 2016 informal hearing presentation, the Veteran's representative cited to medical treatise demonstrating a link between PTSD and increased risk for cardiovascular disease.  Therefore, he must be afforded another examination to determine the etiology of any current hypertension, taking into account all of the evidence of record as well as accepted medical principles. 

The Board observes that the Veteran has not been given notification of how to substantiate a claim on a secondary basis, and he must be provided such a letter. 

On remand, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide appropriate secondary service connection notice to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all records of treatment or examination from all the sources listed by the Veteran (VA and private facilities) which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If any records cannot be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of his current hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A thorough explanation for any opinion must be provided.  

The examiner must obtain a full history from the Veteran.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was caused or aggravated by his period of service, to specifically include physical stress during service and/or conceded herbicide exposure therein.  

The examiner must also opine as to whether it is at least as likely as not (a 50 percent probability or more) that hypertension is either (i) caused by or (ii) permanently aggravated by service-connected PTSD.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for service connection for hypertension must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




